DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0267348 to Wollenweber et al. in view of Japanese Patent 2015/824107 (Patent ‘4107)
As to claim 1, 12, 13, 14, 15 Wollenweber discloses a method for controlling a medical imaging system, comprising:
providing a data record for a patient, the data record including indication data (Wollenweber [0006]);
mapping at least the indication data into an ontology (Wollenweber [0021]-[0022]);
providing a control data library including control data records for at least one medical imaging system (Wollenweber [0021]-[0022]);
automatically determining a control data record from the control data library as a function of the at least indication data mapped into the ontology (Wollenweber [0020]-[0022]); and
controlling the medical imaging system with the control data record automatically determined (Wollenweber [0021]-[0022]).
However Wollenweber does not explicitly teach automatically determining a control data record from the control data library as a function of the indication data mapped into the ontology via semantic inference. Patent ‘4107 discloses determining a control data record from the control data library as a function of the indication data mapped into the ontology via semantic inference (Patent ‘4107 “The recommendation engine 134 presents one or more clinical scan protocols 125 based on suitability for individual patients given the clinical criteria associated with the protocol 125. This recommendation engine 134 is used to recommend selections for which the medical imaging protocol should be used. According to an exemplary embodiment of the system 100, the recommendation engine 134 can be executed either automatically or upon request by a physician user. Input to the recommendation engine 134 includes a coded description of the protocol criteria and the processed patient history from the NLP engine 132. As described above, the patient history is processed so that the patient description follows the same format and syntax used to describe the protocol criteria. The result provided by the recommendation engine 134 via a further internal algorithm is one or more of the preferred imaging protocols” and “As noted above, clinical indications within an imaging order are typically entered as free text information by a number of different referral physicians, and the various writing styles and medical expressions vary greatly. This diversity needs to be managed through an appropriate information extraction stage, knowledge representation and semantic inference stage to allow the recommendation of one or more appropriate protocols. Thus, the comparison between clinical indications within the imaging order and the clinical criteria established within the protocol is not straightforward for a computer or trained professional.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to use semantic inference as in Patent ‘4107 to process the records of Wollenweber to improve accuracy of recommendations.

As to claim 2, see the discussion of claim 1, additionally, Wollenweber discloses the method wherein the control data library includes control data records for at least two medical imaging systems, the method further comprising:
selecting, before the automatic determining of the control data record, the medical imaging system from the at least two medical imaging systems, and wherein a recording of regions of a body of the patient is performed (Wollenweber [0023]).
As to claim 3, see the discussion of claim 1, additionally, Wollenweber discloses the method wherein the indication data includes further data of the patient, and wherein the further data of the patient is also mapped onto the ontology during the mapping (Wollenweber [0020]-[0024])
As to claims 4 and 5, Wollenweber does not expressly teach wherein the ontology includes additional medical data selected from the group consisting of previous medical history, pre-existing conditions, state of health, scan protocols, contrast protocols and further data from a lexical corpus and method wherein the control data library includes data in a RadLex Playbook standard, and wherein the data in the RadLex Playbook standard is based on at least one of a previous scan protocol and at least one current or previous examination of the patient or a patient group.
However these differences are only found in the non-functional information stored in a memory. The ontology including additional medical data selected from particular groups and the library containing particular data are not required to be used in the claim and may simply be particular data stored on the memory which is not functionally related to the method.
Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of stored data as taught by Wollenweber and Patent ‘4107 because such information does not functionally relate to the method and merely using different stored data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 6, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein the automatically determining the control data record includes use of a modeling workflow ontology, wherein the workflow ontology models steps of a scan procedure, necessary input and output information and available control data, including a totality of scan knowledge (Wollenweber [0020]-[0024])
As to claim 7, see the discussion of claim 1, additionally, Patent ‘4107 discloses the method  wherein the at least one of the semantic inference makes use of at least one of logical relationships, of the data of the data record of the patient and the control data library, to match the indication data, and wherein only data which matches the  indication data is called upon for the determining,  (Patent ‘4107 “The recommendation engine 134 presents one or more clinical scan protocols 125 based on suitability for individual patients given the clinical criteria associated with the protocol 125. This recommendation engine 134 is used to recommend selections for which the medical imaging protocol should be used. According to an exemplary embodiment of the system 100, the recommendation engine 134 can be executed either automatically or upon request by a physician user. Input to the recommendation engine 134 includes a coded description of the protocol criteria and the processed patient history from the NLP engine 132. As described above, the patient history is processed so that the patient description follows the same format and syntax used to describe the protocol criteria. The result provided by the recommendation engine 134 via a further internal algorithm is one or more of the preferred imaging protocols” and “As noted above, clinical indications within an imaging order are typically entered as free text information by a number of different referral physicians, and the various writing styles and medical expressions vary greatly. This diversity needs to be managed through an appropriate information extraction stage, knowledge representation and semantic inference stage to allow the recommendation of one or more appropriate protocols. Thus, the comparison between clinical indications within the imaging order and the clinical criteria established within the protocol is not straightforward for a computer or trained professional.”)
As to claim 8, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein after the controlling of the medical imaging system and after a recording of an image data record by the medical imaging system, the image data record is automatically or semi-automatically at least one of reconstructed and graphically post-processed (Wollenweber [0020]-[0024])
As to claim 9, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein after the controlling of the medical imaging system and after a recording of an image data record by the medical imaging system, the image data record is automatically prepared for display to a reporting physician by a measurement data representation algorithm, and wherein the measurement data representation algorithm is determined from a representation library, automatically, based upon at least one of the indication data and the control data record (Wollenweber [0015).
As to claim 10, see the discussion of claim 9, additionally, Wollenweber discloses the method  wherein further data is additionally allocated to the control data record during or after the determining, the further data supplying the measurement data representation algorithm with information for representing the measurement data (Wollenweber [0015).
As to claim 11, see the discussion of claim 9, additionally, Wollenweber discloses the method  wherein, in addition to the image data record, at least one of data of the data record of the patient and data of a lexical database, are automatically prepared via the measurement data representation algorithm for display to a reporting physician (Wollenweber [0015)
As to claim 16, 25, and 26 see the discussion of claim 2, additionally, Wollenweber discloses the method  wherein in addition to indication data, the at least indication data includes further data of the patient, and wherein the further data of the patient is also mapped onto the ontology during the mapping(Wollenweber [0020]-[0024])
As to claim 17, see the discussion of claim 2, additionally, Wollenweber discloses the method  wherein in addition to indication data, the at least indication data includes further data of the patient, and wherein the further data of the patient is also mapped onto the ontology during the mapping(Wollenweber [0020]-[0024])
As to claim 18, see the discussion of claim 3, additionally, Wollenweber discloses the method wherein the further data includes at least one of
further data in the data record of the patient(Wollenweber [0020]-[0024]).
As to claim 19, see the discussion of claim 18, additionally, Wollenweber discloses the method  wherein the further data in thedata record of the patient includes data selected from the group consisting of age, weight, height (Wollenweber [0036])
As to claim 20, see the discussion of claim 18, additionally, Wollenweber discloses the method wherein the further data of the patient group is retrievable from at least one of a hospital information system and a radiology information system (Wollenweber [0020]-[0024]).
As to claim 21, see the discussion of claim 6, additionally, Wollenweber discloses the  broadest reasonable interpretation of constantly expanded with updated or new data appears to be optional as  wherein the workflow ontology is updated with information regarding medical requirements  (Wollenweber [0022]).
As to claim 22, see the discussion of claim 8, additionally, Wollenweber discloses the method  wherein the modeling workflow ontology is used for the image reconstruction (Wollenweber [0015)
As to claim 23, see the discussion of claim 22, additionally, Wollenweber discloses the method wherein the modeling workflow ontology is updated with information regarding reconstruction protocols (Wollenweber [0022]).
As to claim 24, see the discussion of claim 10, additionally, Wollenweber discloses the method  wherein the further data is additionally allocated to the control data record during or after the determining based on at least one of ontology  containing data of the patient (Wollenweber [0020]-[0024]).
As to claim 27, see the discussion of claim 1, additionally, Patent ‘4107 discloses wherein the automatic determining of the control data record via the at least one of semantic inference is based on a preset mapping of semantic objects within the ontology (Patent ‘4107 “The recommendation engine 134 presents one or more clinical scan protocols 125 based on suitability for individual patients given the clinical criteria associated with the protocol 125. This recommendation engine 134 is used to recommend selections for which the medical imaging protocol should be used. According to an exemplary embodiment of the system 100, the recommendation engine 134 can be executed either automatically or upon request by a physician user. Input to the recommendation engine 134 includes a coded description of the protocol criteria and the processed patient history from the NLP engine 132. As described above, the patient history is processed so that the patient description follows the same format and syntax used to describe the protocol criteria. The result provided by the recommendation engine 134 via a further internal algorithm is one or more of the preferred imaging protocols” and “As noted above, clinical indications within an imaging order are typically entered as free text information by a number of different referral physicians, and the various writing styles and medical expressions vary greatly. This diversity needs to be managed through an appropriate information extraction stage, knowledge representation and semantic inference stage to allow the recommendation of one or more appropriate protocols. Thus, the comparison between clinical indications within the imaging order and the clinical criteria established within the protocol is not straightforward for a computer or trained professional.”)
Response to Arguments
Applicants arguments are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686